Citation Nr: 0412085	
Decision Date: 05/10/04    Archive Date: 05/19/04

DOCKET NO.  99-16 042A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1. Entitlement to an increased disability rating for the 
veteran's post-operative repair of the volar flexor muscle of 
the right forearm, currently evaluated as 20 percent 
disabling.

2. Entitlement to an increased disability rating for the 
veteran's post-operative repair of the right median nerve, 
currently evaluated as 30 percent disabling.

3. Entitlement to an increased disability rating for the 
veteran's post-operative repair of the superior branch of the 
right radial nerve, currently evaluated as 30 percent 
disabling.  

4. Entitlement to an increased disability rating for the 
veteran's post-operative repair of the right radial artery, 
currently evaluated as noncompensable.  

5. Entitlement to an initial disability rating in excess of 
20 percent for the veteran's varicose veins of the left leg, 
for the period between November 3, 1997 and November 9, 1999. 

6. Entitlement to service connection for varicose veins of 
the right leg.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

C. Kang, Associate Counsel


INTRODUCTION

The veteran had active service from June 1982 to May 1985.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a July 1998 rating decision of the New 
Orleans, Louisiana, Regional Office (RO) that denied 
increased disability ratings for post-operative repair of the 
volar flexor muscle of the right forearm, post-operative 
repair of the right median nerve, post-operative repair of 
the superior branch of the right radial nerve, and post-
operative repair of the right radial artery; established 
service connection for varicose veins of the left leg and 
assigned a noncompensable rating; and denied service 
connection for varicose veins of the right leg.  The veteran 
submitted a notice of disagreement to the July 1998 rating 
decision in May 1999 and a substantive appeal in September 
1999.  In January 2000, a hearing was held at the New 
Orleans, Louisiana, RO.  

In June 2000, the RO granted, in pertinent part, increased 
disability ratings for post-operative repair of the right 
median nerve, and post-operative repair of the superior 
branch of the right radial nerve; denied increased disability 
ratings for post-operative repair of the volar flexor muscle 
of the right forearm, and post-operative repair of the right 
radial artery; and denied service connection for varicose 
veins of the right leg.  At that time, the RO granted an 
increased disability rating for the veteran's varicose veins 
of the left leg from a noncompensable rating to 20 percent 
for the period between November 3, 1997 to November 8,1999; 
granted another increased rating from 20 percent to 100 
percent, and effectuated that award as of November 8, 1999.  
In June 2002, the Board ordered further development in the 
case, but the case was never sent to the Board's Evidence 
Development Unit (EDU) to undertake the requested 
development.  The veteran has been represented by the 
American Legion  throughout this appeal.

The Board observes that the veteran has appealed from the 
initial evaluation assigned for his service-connected 
varicose veins of the left leg.  In Fenderson v. West, 12 
Vet. App. 119 (1999), the United States Court of Appeals for 
Veterans Claims (Court) addressed a similar appeal and 
directed that it was specifically not a claim for an 
increased disability evaluation.  However, the Court did not 
provided a specific name for the issue in lieu of "increased 
disability evaluation."  In the absence of such direction, 
the Board has framed the issue as entitlement to an initial 
disability rating of the veteran's varicose veins of the left 
leg.  The veteran is not prejudiced by such action.  The 
Board has not dismissed any issue and the law and regulations 
governing the evaluation of disabilities is the same 
regardless of how the issue is styled.  

For the reasons and bases discussed below, service connection 
for the veteran's varicose veins of the right leg is GRANTED.  
The other issues on appeal are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  The 
Department of Veterans' Affairs (VA) will notify the veteran 
if further action is required on his part.




FINDING OF FACT

Varicose veins of the right leg have been shown to have 
originated during active service.


CONCLUSION OF LAW

Varicose veins of the right leg were incurred during active 
service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. § 3.303(d) (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Varicose Veins of the Right Leg

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by peacetime 
service.  38 U.S.C.A. § 1131 (West 2002).  Service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2003).

The veteran's service medical records convey that the veteran 
was diagnosed with varicose veins of the left leg during 
active service.  An October 1988 VA compensation examination 
reflects that a diagnosis of varicose veins on the posterior 
right knee area was advanced.  

A May 1998 VA compensation examination reflects that 
impressions of varicose veins on both legs were advanced.  
The examiner noted that the veteran presented a history of 
inservice development of varicose veins on the left leg.

A May 2000 VA compensation examination reflects that 
diagnoses of varicose veins on bilateral lower extremities 
were advanced.  The examiner noted that the veteran's past 
medical history was remarkable for varicose veins which 
developed in military service.  The examiner observed that 
currently there were 2 cm wide varicose veins in both lower 
extremities.  He then opined that the varicose veins on his 
right leg developed concurrently with the varicose veins on 
his left leg.

The Board has reviewed the probative evidence of record 
including the veteran's written statements on appeal.  The 
veteran was diagnosed with varicose veins of the left leg 
during active service and is currently service connected for 
varicose veins of the left leg.  VA physicians have diagnosed 
the veteran with varicose veins on bilateral lower 
extremities.  VA physician has related that the varicose 
veins on his right leg developed concurrently with the 
varicose veins on his left leg.  Given these facts and the 
absence of any competent evidence to the contrary, the Board 
finds that service connection is now warranted for varicose 
veins of the right leg.


II.  Veterans Claims Assistance Act

The Board finds that the RO has substantially satisfied its 
duties of notice and assistance as required by the Veterans 
Claims Assistance Act of 2000.  38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2003).  If there were any 
deficiency of notice or assistance, it would not be 
prejudicial to the veteran, given the favorable nature of the 
Board's decision with regard to the issue of entitlement to 
service connection for varicose veins of the right leg.  


ORDER

Service connection for the veteran's varicose veins of the 
right leg is granted.




REMAND

At the January 2000 hearing, the veteran indicated that he 
was treated for his varicose veins of his left leg and other 
disabilities at Lollie Kemp Charity Hospital.  A May 2000 VA 
compensation examination reflects that the veteran received 
occupational therapy for his right hand and forearm on 
multiple occasions.  Clinical documentation of the cited 
treatment is not of record.  VA should obtain all relevant VA 
and private treatment records that could potentially be 
helpful in resolving the veteran's claim.  Murphy v. 
Derwinski, 1 Vet. App. 78, 81-82 (1990).

The veteran was last afforded VA compensation examinations in 
May 2000 for his post-operative repair of the volar flexor 
muscle of the right forearm, post-operative repair of the 
right median nerve, post-operative repair of the superior 
branch of the right radial nerve, and post-operative repair 
of the right radial artery.  The examinations, however, are 
insufficient: they do not fully address the factors 
delineated in the Schedule For Rating Disabilities, 38 C.F.R. 
Part 4, Diagnostic Codes 8512, 8514, 8515 (2003), to 
accurately adjudicate the veteran's claims.  VA's statutory 
duty to assist the veteran includes the duty to conduct a 
thorough and contemporaneous examination so that the 
evaluation of the claimed disability will be a fully informed 
one.  Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  
Therefore, the Board finds that additional VA compensation 
examinations would be helpful in resolving the issues raised 
by the instant appeal.

The statutes and regulations governing the adjudication of 
claims for VA direct that, upon receipt of a complete or 
substantially complete application, VA shall notify the 
veteran of any information and any medical or lay evidence 
not previously provided to VA that is necessary to 
substantiate the veteran's claims.  VA shall make reasonable 
efforts to assist the veteran in obtaining evidence necessary 
to substantiate his claims.  Veterans Claims Assistance Act 
of 2000 (VCAA), 38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002); 
38 C.F.R §§ 3.102, 3.159, 3.326(a) (2003).  The veteran was 
apparently not provided with a VCAA notice that informed him 
of the evidence needed to support his claims for increased 
evaluations; what actions he needed to undertake; and how VA 
would assist him in developing his claims.  The United States 
Court of Appeals for the Federal Circuit (Federal Circuit) 
has invalidated the regulations which empowered the Board to 
issue written notification of the VCAA to veterans.  Disabled 
Am. Veterans v. Sec'y of Veterans Affairs, 327 F.3d 1339, 
1348 (Fed. Cir. 2003).

Accordingly, this matter is REMANDED to the RO for the 
following action:  

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the VCAA 
is completed.  In particular, the RO 
should ensure that the notification 
requirements and development procedures 
contained in 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.326(a) (2003) are 
fully met.  

2.  The RO should request that the 
veteran provide information as to all 
treatment of his post-operative repair of 
the volar flexor muscle of the right 
forearm, post-operative repair of the 
right median nerve, post-operative repair 
of the superior branch of the right 
radial nerve, post-operative repair of 
the right radial artery, and varicose 
veins after October 1996, including the 
names and addresses of all health care 
providers, occupational therapy clinics, 
and hospitals, and the approximate dates 
of treatment.  Upon receipt of the 
requested information and the appropriate 
releases, the RO should contact Lollie 
Kemp Charity Hospital and all other 
identified health care providers and 
request that they forward copies of all 
available clinical documentation 
pertaining to treatment of the veteran 
for incorporation into the record

3.  The RO should then request that 
copies of all pertinent VA clinical 
documentation, which is not already of 
record, pertaining to treatment of the 
veteran, including any VA vocational 
rehabilitation, be forwarded for 
incorporation into the record.  

4.  The RO should then schedule the 
veteran for VA compensation 
examination(s) to determine the current 
nature and severity of his post-operative 
repair of the volar flexor muscle of the 
right forearm, post-operative repair of 
the right median nerve, post-operative 
repair of the superior branch of the 
right radial nerve, and post-operative 
repair of the right radial artery.  All 
indicated tests and studies should be 
accomplished and the findings then 
reported in detail.  Send the claims 
folder to the examiner for review.  The 
examination report should specifically 
state that such a review was conducted.  

With respect to examining the volar 
flexor 
muscle of the right forearm, the examiner 
should provide an opinion as to whether 
the veteran exhibits complete paralysis 
(i.e., of all intrinsic muscles of the 
hand, some or all of flexors of wrist and 
fingers, and substantial loss of use of 
hand) or incomplete paralysis.  If an 
incomplete paralysis is identified, the 
examiner should express an opinion as to 
whether such incomplete paralysis is 
mild, moderate, or severe, and provide 
the rationale for the determination.  If 
such a determination is not feasible, 
this should be stated for the record with 
the reasons provided.  

With respect to examining the radial 
nerve of the right arm, the examiner 
should provide an opinion as to whether 
the veteran exhibits complete (i.e., drop 
of hand and fingers, perpetual flexion of 
the wrist and fingers, the thumb adducted 
falling within the line of the outer 
border of the index finger, the inability 
to extend the hand at the wrist, the 
inability to extend proximal phalanges of 
fingers, the inability to extend the 
thumb, the inability to make lateral 
movement of the wrist, weakened 
supination of the hand and extension and 
flexion of the elbow, the loss of 
synergic motion of extensors resulting in 
serious impairment of hand grip, and 
total paralysis of the triceps occurring 
only as the greatest rarity) or 
incomplete paralysis.  If an incomplete 
paralysis is identified, the examiner 
should express an opinion as to whether 
such incomplete paralysis is mild, 
moderate, or severe, and provide the 
rationale for the determination.  If such 
a determination is not feasible, this 
should be stated for the record with the 
reasons provided.  

With respect to examining the median 
nerve of the right arm, the examiner 
should provide an opinion as to whether 
the veteran exhibits complete (i.e., the 
hand inclined to the ulnar side, the 
index and middle fingers more extended 
than normally, considerable atrophy of 
the muscles of the thenar eminence, the 
thumb in the plane of the hand; pronation 
incomplete and defective, absence of 
flexion of index finger and feeble 
flexion of middle finger, inability to 
make a fist, perpetual extension of the 
index and middle fingers; inability to 
flex distal phalanx of thumb, defective 
opposition and abduction of the thumb, at 
right angles to palm; flexion of wrist 
weakened; pain with trophic disturbances) 
or incomplete paralysis.  If an 
incomplete paralysis is identified, the 
examiner should express an opinion as to 
whether such incomplete paralysis is 
mild, moderate, or severe, and provide 
the rationale for the determination.  If 
such a determination is not feasible, 
this should be stated for the record and 
the reasons provided.

With respect to examining the repair of 
the right radial artery, the examiner 
should fully describe the findings 
analogous to the factors delineated in 38 
C.F.R. § 4.104, Diagnostic Code 7114 
(2003).  

5.  The RO should then readjudicate the 
veteran's entitlements to a disability 
evaluation for post-operative repair of 
the volar flexor muscle of the right 
forearm, post-operative repair of the 
right median nerve, post-operative repair 
of the superior branch of the right 
radial nerve, and post-operative repair 
of the right radial artery.  The RO 
should also readjudicate the veteran's 
entitlement to an initial disability 
rating for his varicose veins of the left 
leg, for the period between November 3, 
1997 and November 9, 1999, with express 
consideration of VAOPGCPREC 3-2000.  If 
the benefits sought on appeal remain 
denied, the veteran and his accredited 
representative should be issued a 
supplemental statement of the case (SSOC) 
which addresses all relevant actions 
taken on the claim for benefits, to 
include a summary of the evidence and 
applicable law and regulations 
considered, since the issuance of the 
last SSOC.  The veteran should be given 
the opportunity to respond to the SSOC.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


	                  
_________________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).





 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2




